Case 1:20-cv-01344-AJT-IDD Document 140 Filed 01/06/21 Page 1 of 3 PageID# 1846




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                     (Alexandria Division)

  DAVID P. DONOVAN

                  Plaintiff,

          v.

  BETH A. WILKINSON                                    Civil Action No. 1:20-cv-1344 (AJT/IDD)

                  Defendant,


  PRO-FOOTBALL, INC.,

                   Intervenor.


                       PLAINTIFF’S OPPOSITION TO WP COMPANY LLC’S
                          SECOND MOTION TO INTERVENE [ECF 124]

        Plaintiff David P. Donovan (“Plaintiff”), pursuant to Local Rule 7, hereby opposes the

 Second Motion to Intervene (ECF 124, “Second Motion”) filed by WP Company LLC (the “Post”)

 for the same reasons set forth by Intervenor Pro-Football, Inc.’s Memorandum In Opposition To

 Interested Party WP Company LLC’s Second Motion to Intervene (“PFI’s Opposition”), which

 Plaintiff joins and incorporates by reference.

        As explained in further detail by PFI’s Opposition, the Post’s Second Motion should be

 denied because: (1) the Post’s Second Motion is procedurally improper because the Court already

 granted PFI’s consent motion to close the hearing on PFI’s Motion to Seal, Strike, and Reconsider

 in Part (ECF 91) and it has presented no compelling basis for the Court to reconsider its order; (2)

 the Post has no standing to assert the Second Motion because the Post’s motion to intervene has

 not yet been granted, nor is it fully briefed; and (3) the Court correctly held that there is no public

 right to access to the January 8, 2021 hearing on PFI’s sealed motion to seal.
Case 1:20-cv-01344-AJT-IDD Document 140 Filed 01/06/21 Page 2 of 3 PageID# 1847




        For these and the other reasons more fully briefed by PFI’s Opposition, which Plaintiff

 joins and incorporates by reference, the Court should deny the Second Motion and the January 8,

 2021 hearing should remain closed to the public.

        Respectfully submitted, this 6th day of January, 2021.



                                                 /s/ Cathy A. Hinger
                                             Cathy A. Hinger (VSB No. 46293)
                                             Lela M. Ames (VSB No. 75932)
                                             Claire J. Rauscher (admitted pro hac vice)
                                             WOMBLE BOND DICKINSON (US) LLP
                                             1200 Nineteenth Street, N.W.
                                             Suite 500
                                             Washington, DC 20036
                                             Telephone: 202-857-4489
                                             Facsimile: 202-261-0029
                                             Email: cathy.hinger@wbd-us.com
                                             Email: lela.ames@wbd-us.com
                                             Email: claire.rauscher@wbd-us.com

                                             Counsel for Plaintiff




                                                2
Case 1:20-cv-01344-AJT-IDD Document 140 Filed 01/06/21 Page 3 of 3 PageID# 1848




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 6th day of January, 2021, a true and correct copy of the

   foregoing was filed with the Clerk of Court using the CM/ECF system, which will send a

   notification of such filing to all counsel of record.




                                                    /s/ Cathy A. Hinger
                                                  Cathy A. Hinger, Esq.
